Opinion filed June 9, 2016




                                      In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-14-00169-CR
                                    __________

             WAYNE ANTHONY HENDERSON, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                      On Appeal from the 39th District Court
                               Haskell County, Texas
                             Trial Court Cause No. 6575


                      MEMORANDUM OPINION
      Wayne Anthony Henderson pleaded guilty in September 2012 to burglary of
a habitation. The trial court convicted Appellant and assessed his punishment at
confinement in the Institutional Division of the Texas Department of Criminal
Justice for a term of three years and a fine of $1,000. However, in accordance with
a plea agreement, the trial court suspended the imposition of the sentence and placed
Appellant on community supervision for a term of three years.
      The State subsequently filed a motion to revoke community supervision,
alleging numerous violations of the terms and conditions of Appellant’s community
supervision. The trial court considered the motion at a hearing conducted on
May 29, 2014. Appellant entered a plea of “true” to four of the alleged violations at
the outset of the hearing. At the conclusion of the hearing, the trial court found that
those four alleged violations were established by the evidence. The trial court
revoked Appellant’s community supervision and imposed the original sentence of
confinement in the Institutional Division of the Texas Department of Criminal
Justice for a term of three years and a fine of $1,000. We affirm.
      In a single issue on appeal, Appellant contends that the trial court did not
award him all of the jail time credit to which he was entitled. He bases this argument
on testimony from Sandra Garcia, Appellant’s community supervision officer. She
testified at the revocation hearing that Appellant admitted to using cocaine on
May 25, 2013, while on community supervision. Garcia further testified that, as a
result of Appellant’s admission of drug use, he completed the “Treatment
Alternative to Incarceration Program.” See TEX. GOV’T CODE ANN. § 76.017 (West
2013). She described the program as “[twelve] individual sessions, [twelve] group
sessions, with the LCDC.”
      When pronouncing Appellant’s sentence at the conclusion of the revocation
proceeding, the trial court stated that Appellant would “receive any credit for any
time periods of detention, as provided by law.” The trial court listed two periods of
incarceration under the “Time Credited” portion of the judgment. It does not appear
that either of these periods of incarceration included any credit for the Treatment
Alternative to Incarceration Program that Appellant completed.
      Appellant contends that he should have received jail credit time for the
Treatment Alternative to Incarceration Program.        He bases this contention on


                                          2
Article 42.12, section 23(b) of the Texas Code of Criminal Procedure, which
provides in relevant part as follows:
             No part of the time that the defendant is on community
      supervision shall be considered as any part of the time that he shall be
      sentenced to serve, except that on revocation, the judge shall credit to
      the defendant time served by the defendant as a condition of community
      supervision in a substance abuse treatment facility operated by the
      Texas Department of Criminal Justice under Section 493.009,
      Government Code, or another court-ordered residential program or
      facility, but only if the defendant successfully completes the treatment
      program in that facility.
TEX. CODE CRIM. PROC. ANN. art. 42.12, § 23(b) (West Supp. 2015). We disagree
with Appellant’s contention. By its express terms, the credit required to be given by
Article 42.12, section 23(b) is for time served in a court-ordered residential program
or facility. There is no evidence that Appellant served any time in a court-ordered
residential program or facility as a part of completing the therapy sessions of the
Treatment Alternative to Incarceration Program. We further note that the name of
the program indicates that it is an “alternative to incarceration.” We overrule
Appellant’s sole issue on appeal.
                                   This Court’s Ruling
      We affirm the judgment of the trial court.




                                                     JOHN M. BAILEY
                                                     JUSTICE
June 9, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.


                                            3